IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CORNWALL-LEBANON SCHOOL                  : No. 139 MAL 2017
DISTRICT,                                :
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
CORNWALL-LEBANON EDUCATION               :
ASSOCIATION,                             :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of September, 2017, the Petition for Allowance of Appeal

is DENIED.